Case 3:19-cv-01481-G-BN Document 30 Filed 11/13/20          Page 1 of 2 PageID 311




                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

GINGER L. COLE; STEPHANIE,                 )
HOWARD; AND THE ESTATE OF                  )
ALFRED J. COLE, JR., DECEASED,             )
AND HEIRS OF THE ESTATE OF                 )
ALFRED J. COLE, JR.,                       )
                                           )
                Plaintiffs,                )
                                           )
V.                                         )     CASE NO. 3:19-cv-1481-G-BN
                                           )
SELECT PORTFOLIO SERVICING,                )
INC. AND DEUTSCHE BANK                     )
NATIONAL TRUST COMPANY, AS                 )
INDENTURE TRUSTEE, ON BEHALF               )
OF THE HOLDERS OF THE                      )
ACCREDITED MORTGAGE LOAN                   )
TRUST 2006-2 ASSET BACKED                  )
NOTES,                                     )
                                           )
              Defendants.                  )


        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE


       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. The plaintiff filed a motion that she styled as a Rule

60(b) motion for relief from judgment. Because there was no judgment entered at

that time, and because the motion was in substance objecting to the Magistrate

Judge’s findings, conclusions, and recommendation, the court construed plaintiff’s

motion as objections. The District Court reviewed de novo those portions of the
Case 3:19-cv-01481-G-BN Document 30 Filed 11/13/20       Page 2 of 2 PageID 312



proposed findings, conclusions, and recommendation to which objection was made,

and reviewed the remaining proposed findings, conclusions, and recommendation for

plain error. Finding no error, the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

      SO ORDERED.

November 13, 2020.




                                     ___________________________________
                                     A. JOE FISH
                                     Senior United States District Judge
